EXHIBIT 8
              IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF TEXAS
                       SHERMAN DIVISION


MOBILITY WORKX, LLC,

                    Plaintiff,

         v.                        Civil Action No.: 4:17-CV-00872-ALM

CELLCO PARTNERSHIP D/B/A
VERIZON WIRELESS,

                    Defendant.



    REBUTTAL EXPERT REPORT OF JAMES A. PROCTOR, JR., M.S.E.E.
     REGARDING NON-INFRINGEMENT OF THE ASSERTED CLAIMS
                                                  TABLE OF CONTENTS

TABLE OF CONTENTS................................................................................................................. i

TABLE OF EXHIBITS .................................................................................................................. v

I.        INTRODUCTION .............................................................................................................. 1

II.       BASIS FOR OPINIONS..................................................................................................... 2

          A.        Qualifications and Professional Experience ........................................................... 2

          B.        Materials Considered .............................................................................................. 2

III.      SUMMARY OF OPINIONS .............................................................................................. 3

IV.       LEGAL STANDARDS ...................................................................................................... 3

          A.        Claim Construction ................................................................................................. 3

          B.        Infringement............................................................................................................ 6

V.        PERSON OF ORDINARY SKILL IN THE ART.............................................................. 9

VI.       TECHNOLOGY BACKGROUND .................................................................................. 10

          A.        The LTE Architecture ........................................................................................... 10

          B.        X2 and S1 Handovers in LTE............................................................................... 16

          C.        Other Relevant Considerations in LTE................................................................. 23

VII.      THE ALLEGED INVENTION OF THE ’417 PATENT................................................. 30

          A.        The Provisional Application for the ’417 Patent .................................................. 31

          B.        Dr. Hernandez’s Dissertation as the Basis for the ’417 Patent ............................. 35

          C.        The Asserted Claims of the ’417 Patent ............................................................... 40

VIII.     THE ALLEGED INVENTION OF THE ’330 PATENT................................................. 41

          A.        Response to Background of the Inventors and Their Inventive Contributions to the
                    Mobile Communication Industry.......................................................................... 41

          B.        The Asserted Claims of the ’330 Patent ............................................................... 45

IX.       CLAIM CONSTRUCTION.............................................................................................. 46

          A.        The Court’s Claim Constructions ......................................................................... 46


                                                                     i
      B.       Additional Considerations Regarding Claim Terms............................................. 48

               1.         “Home Agent” vs. “Foreign Agent” ......................................................... 48

               2.         “Area / Region Covered by the Foreign Agent”....................................... 56

X.    THE ACCUSED PRODUCTS ......................................................................................... 65

      A.       The ’417 Patent Accused Products ....................................................................... 65

               1.         Testing Results and Analysis .................................................................... 65

      B.       The ’330 Patent Accused Products ....................................................................... 65

XI.   NON-INFRINGEMENT OF THE ’417 PATENT ........................................................... 68

      A.       Claim 1.................................................................................................................. 69

               1.         [1a] A system for communicating between a mobile node and a
                          communication network; the network having at least one communications
                          network node that is interconnected using a proxy mobile internet protocol
                          (IP), comprising: ....................................................................................... 69

               2.         [1b] at least one mobile node;................................................................... 72

               3.         [1c] at least one home agent; .................................................................... 72

               4.         [1d] at least one foreign agent;.................................................................. 76

               5.         [1e] a ghost-foreign agent that advertises messages to one of the mobile
                          nodes indicating presence of the ghost-foreign agent on behalf of one of
                          the foreign agents when the mobile node is located in a geographical area
                          where the foreign agent is not physically present; and ............................. 82

               6.         [1f] a ghost-mobile node that creates replica IP messages on behalf of a
                          mobile node, the ghost-mobile node handling signaling required to
                          allocate resources and initiate mobility on behalf of the mobile node, the
                          ghost-mobile node triggering signals based on a predicted physical
                          location of such mobile node or distance with relation to the at least one
                          foreign agent ............................................................................................. 96

      B.       Claim 4................................................................................................................ 113

               1.         [4a] The system of claim 1, wherein the at least one ghost-mobile node is
                          a proxy element for the at least one foreign agent and the at least one
                          mobile node............................................................................................. 113




                                                                ii
               2.         [4b] the at least one ghost-mobile node triggering registration based on a
                          distance to a foreign agent by relaying security and shared secrets from a
                          mobile node, and..................................................................................... 113

               3.         [4c] at least one advertisement message from a foreign agent in a vicinity
                          of the ghost-mobile node. ....................................................................... 114

       C.      Claim 7................................................................................................................ 115

               1.         [7a] A method, in a mobile node, for speeding handover, comprising the
                          steps of: ................................................................................................... 115

               2.         [7b] updating, in a mobile node, a location in a ghost mobile node;...... 116

               3.         [7c] determining a distance, in the ghost mobile node in communication
                          with the mobile node, to a closest foreign agent with which the mobile
                          node can complete a handover;............................................................... 117

               4.         [7d] submitting on behalf of the mobile node, from the ghost mobile node,
                          a registration to the foreign agent to which the mobile node is going to
                          complete the handover; and .................................................................... 121

               5.         [7e] upon completing the handover, updating a registration in the mobile
                          node......................................................................................................... 122

XII.   NON-INFRINGEMENT OF THE ’330 PATENT ......................................................... 126

       A.      Direct infringement............................................................................................. 126

       B.      Indirect Infringement .......................................................................................... 126

       C.      Claim 1................................................................................................................ 127

               1.         [1a] A system for emulating mobile network communications comprising:
                          ................................................................................................................. 127

               2.         [1b] a plurality of fixedly-located wireless network nodes configured to
                          variably adjust wireless communication characteristics;........................ 129

               3.         [1c] at least one mobile node configured to wirelessly communicate with
                          selected ones of said plurality of wireless network nodes; ..................... 143

               4.         [1d] a network emulator communicatively linked to each of said plurality
                          of wireless network nodes, said network emulator configured to emulate
                          attributes of a packet-based wired communications network for simulating
                          network conditions experienced by said at least one mobile node in
                          communicating with other nodes through the wired communications
                          network, the emulated attributes comprising at least one of tunable packet-



                                                                 iii
                             delay distribution, network congestion, bandwidth limitation, and packet
                             re-ordering and duplication; and;............................................................ 145

                  5.         [1e] a controller communicatively linked to each of said plurality of
                             wireless network nodes, said controller configured to control the wireless
                             communication characteristics of each of said plurality of wireless
                             network nodes to simulate, without changing operating parameters of said
                             at least one mobile node, different wireless communication conditions
                             experienced by said at least one mobile node in actual operation. ......... 149

         D.       Claims 3-4........................................................................................................... 163

                  1.         [3a] The system of claim 1, wherein said wireless communication
                             characteristics include a signal reception sensitivity. ............................. 163

                  2.         [4a] The system of claim 1, wherein said wireless communication
                             characteristic includes at least one of signal transmission strength, signal-
                             to-noise ratio (SNR), and bit error rate (BER)........................................ 163

XIII.    DESIGN AROUND, VALUATION, AND NON-INFRINGING ALTERNATIVES .. 165

         A.       The ’417 Patent ................................................................................................... 165

                  1.         Design Around and Non-Infringing Alternatives ................................... 165

                  2.         Incremental Value of the Claimed Invention.......................................... 168

         B.       The ’330 Patent ................................................................................................... 176

XIV. OTHER COMMENTS.................................................................................................... 184




                                                                  iv
          35.    Although there is some overlap between Dr. Nair’s opinion and mine, Dr. Nair’s

definition of a POSITA may be overly broad because, for example, “experience in systems relating

to wireless communications” may not afford sufficient knowledge or experience relevant to the

alleged inventions of the ’330 and ’417 Patents, which at a high level involve wireless network

simulation and handovers, respectively. To the extent Dr. Nair’s opinion is of such broad scope,

I disagree. Notwithstanding, any differences between the two articulated levels of skill do not

affect either my non-infringement or invalidity analyses. Under any expert’s proposed levels of

ordinary skill, I would have qualified as a person of ordinary skill in the art as of the priority dates

of the Asserted Patents.

   VI.         TECHNOLOGY BACKGROUND

          36.    In my Opening Invalidity Report, I provided an overview of the background

technology relevant to understanding the alleged invention of the ’417 Patent, including the

general architecture of communications networks, the Internet Protocol (IP), the Mobile IP

standard, and prior art cellular telecommunication systems, as well as the evolution of such

systems to LTE. See Opening Invalidity Report at ¶¶ 60-159. I also provided an overview of the

background technology relevant to understanding the alleged invention of the ’330 Patent,

including the background of compliance testing, compliance testing oversight, operator acceptance

testing, minimum performance standards set by industry organizations, commercial test

equipment, as well as academic and industry research for wireless using network emulators. See

Opening Invalidity Report at ¶¶ 160-88. I incorporate by reference my Opening Invalidity Report

herein.

          A.     The LTE Architecture

          37.    The figure below generally illustrates the different network components of a Long

Term Evolution (LTE) network and the interfaces between them. In addition to the LTE network,


                                                  10
the prior art and legacy packet data networks (UTRAN(3G) and GERAN (2G)) are depicted, which

as explained in my opening report, operated substantially the same as LTE with respect to the

infringement theories.




Kreher et al., “LTE Signaling: Troubleshooting & Optimization” (2011) (“LTE Signaling”), at

14 (Fig. 1.11).

        38.       The Evolved Packet Core (EPC), or core network, is responsible for the overall

control of the user equipment (UE) and the establishment of the bearers, wherein the main logical

nodes of the EPC include the PDN Gateway (P-GW), the Serving Gateway (S-GW), and the

Mobility Management Entity (MME).         Generally, these nodes are responsible for the following:

       The P-GW is generally responsible for providing access to external packet data networks

        (PDN) (e.g., Internet), IP address allocation for the UE, quality of service enforcement,




                                                 11
        and flow-based charging. I note that in LTE, there is no registration to the P-GW by a UE.

        Rather, all control messaging with the PGW is coordinated by the MME.

       The S-GW generally serves as the local mobility anchor point for inter-eNodeB handovers

        as well as for inter-working with other 3GPP technologies such as GPRS and UMTS.

       The MME is the control node which processes the signaling between the UE and the rest

        of the EPC. Its responsibilities include establishing, maintaining, and releasing bearers on

        behalf of the UE. Additionally, the MME coordinates with the P-GW to perform IP

        address allocation, forwarding the allocated IP address to the UE, for use in the duration

        of the session (remaining the same independent of handovers between cells).

        39.    The wireless access network of LTE is called the Evolved Terrestrial Radio Access

Network (E-UTRAN), which simply consists of a network of eNodeBs (or eNB). The eNBs are

typically inter-connected with each other by means of an interface known as X2, and to the EPC

by means of an interface known as S1. The E-UTRAN is responsible for all radio-related functions

for the UE, including radio resource management and connectivity to the EPC. Additionally the

eNodeB may comprise multiple (up to 256) cells.

        40.    The air interface between UEs and eNBs is called the Uu interface. For control

messaging no IP protocol is used what so ever, rather the RRC protocol between the UE and the

eNodeB is utilized, and when registering with the MME the RRC protocol carries Non-Access

Stratum (“NAS”) messaging. NAS protocols support the mobility of the UE and the session

management procedures to establish and maintain IP connectivity between the UE and a PDN GW.

The LTE network “looks like” a Layer 2 to the upper network layers for both the control plane and

the user (payload data) plane. Neither of these protocols utilize the IP protocol between the

eNodeB and the UE (see Fig. 4.3.1-2 below). As mentioned, for the control plane the RRC




                                                12
protocol operates at the network layer protocol on top of the layer 2 PDCP/RLC, rather than

carrying IP at all.     All network control messages in LTE, including those associated with

handovers, measurement reports, and registrations utilize the RRC protocol rather than using IP

protocols over the Uu interface. The figures below illustrate the user-plane and the control plane

between the UE and the eNB.




3GPP TS 36.300 v.8.9.0 at § 4.3.1.




Id. at § 4.3.2.

        41.       As I discussed in my Opening Invalidity Report, many of the interfaces in prior art

3G UMTS systems were IP-based as well. See Opening Invalidity Report at ¶¶ 105-11. Notably,

while the earlier releases of the UMTS standard specified that IP communications would be over


                                                  13
ATM, Release 5 of the UMTS standard no longer specified the transport layers between UTRAN

nodes. See 3GPP TR 25.933 v5.1.0 (“IP transport in the UTRAN”) at § 5.5; see also Opening

Invalidity Report. Additionally, the 3GPP defined a term “All IP Network” (APIN), which

encompassed more than simply using IP transport between nodes, but also included incorporating

non-3GPP and other access networks (e.g., Wi-Max, Wi-Fi, wireline VoIP, etc.). “It should be

noted that the 3GPP system standardized up to and including Rel-6 already provides the basis for

introduction of an AIPN in 3GPP. Building on the foundations provided in previous 3GPP releases

it is possible to leverage and build upon existing capabilities to evolve the 3GPP system towards

an AIPN.” 3GPP TR 22.978 v7.1.0 at § 4.2. In other words, many of the advantageous features

of LTE that Dr. Nair describes were well known and well underway before the invention of the

’417 Patent.

       42.     GSM, UMTS, and LTE (and various versions thereof) each have numerous and

different requirements such that a user equipment that works on one access technology will not

automatically work on another. However, in the context of how a user equipment behaves during

handovers between cells, a user equipment operates in a substantially similar manner in GSM,

UMTS, and LTE handovers. In fact GSM, UMTS, and LTE each support versions of the “general

packet radio service (GPRS) for packet data access (see Opening Invalidity Report at ¶¶ 102-11),

and operate in substantially similar ways, including with respect to handover (see id. at ¶¶ 118-

30). As discussed in my opening report, the SGSN and GGSN (in 2G/GSM and 3G/UMTS,

respectively) comprise many of the same functions as SGW and PGW of LTE (see id. at ¶159).

This is not surprising as LTE was developed by the same organization (3GPP) as UMTS, which

evolved from GSM. See also Sesia et al., “LTE – The UMTS Long Term Evolution: From Theory

to Practice” (2011) (“Sesia”) at 1-5 (Fig. 1.1 reproduced below).




                                               14
       43.     For example, as I discussed in my Opening Invalidity Report, the handover

processes in LTE, UMTS, and GSM are all network-controlled and mobile-assisted. See, e.g.,

Opening Invalidity Report at ¶¶ 100-101, 114. Also, as previously explained, the handover process

is based upon the network receiving signal strength measurement reports from the user equipment,

and the network determining that the UE is within the coverage area of a target cell, and that the

current serving cell’s quality is such that a handover is warranted. Also as discussed, all three

standards include a handoff preparation phase and a handoff execution phase, in which the handoff

preparation phase involves interacting with the target cell and allocating resources prior to the

command to perform a handoff is sent to the UE. See, e.g., 3GPP TS 36.300 v10.1.0 at § 10.1.2.1

(“The intra E-UTRAN HO in RRC_CONNECTED state is UE assisted NW controlled HO, with

HO preparation signalling in E-UTRAN.”).        It should also be noted that handover is only


                                               15
performed in the RRC_CONNECTED state, whereas “cell re-selection” is performed in the

RRC_IDLE state. Thus, cell reselection does not involve the handover preparation phase and is

not relevant to the accused handover processes. Cell reselection does not include the handover

command, and accordingly no handover preparation phase. Dr. Nair would agree. Nair Report at

¶ 197 (“That means that any UE is in RRC_CONNECTED state to perform handoff. Any UE in

RRC_IDLE state does cell reselection, which is different from handover.”) Therefore, cell

reselection is unrelated to the Plaintiff’s infringement theories. I discuss the UE states and cell

reselection in more detail below.

       B.       X2 and S1 Handovers in LTE

       44.      The figure below generally illustrates the E-UTRAN, wherein neighboring eNBs

are inter-connected by the X2 interface and are connected to the MME and S-GW by means of the

S1 interface.




3GPP TS 36.300 v.8.9.0 at Fig. 4-1.




                                                16
        45.     An X2 handover, also called an intra-MME handover, involves handing over a UE

from a source eNB to a target eNB that are both controlled by a single Multimedia Management

Entity (MME) / Serving Gateway (S-GW). The X2 handover is initiated over the X2 interface. If

for some reason there is no X2 interface between two eNBs, the network performs an S1 handover

(or inter-MME handover) initiated over the S1 Interface. For example, eNBs that belong to

separate MMEs may not have a common X2 interface, in which case an X2 handover is performed.

        46.     Below is an exemplary flow diagram of the signaling involved in an X2 handover.

3GPP TS 36.300 v.8.9.0 at Fig. 10.1.2.1.1-1 (reproduced below); see also 3GPP TS 23.401

v.10.3.0 at § 5.5.1.1.




                                               17
       47.     UEs are configured by the network via an RRCConnectionReconfiguration

message to report what it “sees” in the form of signal strength and signal quality measurements of

all other cells it can detect (some of which will generally belong to the same eNodeB as that of the

currently serving cell, and corresponding to other sectors and/or other frequency bands of

operation). The RRCConnectionReconfiguration message may provide configuration elements


                                                18
such as measurement objects, reporting configurations, measurement identities, quantity

configurations, and measurement gaps.       The figure below is an example of measurement

configurations provided to the UE.




Sesia et al., “LTE – The UMTS Long Term Evolution: From Theory to Practice” (2011) (“Sesia”),

at 76 (Fig. 3.9).

        48.     As a UE comes within communication range of neighboring eNBs, the UE

periodically measures the signal strength of those neighboring eNBs. The UE will report its

measurements to the Source eNB if certain events are triggered. These events can include:

                    Event                           Trigger
                     A1      Source eNB signal becomes better than a threshold
                     A2      Source eNB signal becomes worse than a threshold
                     A3      Neighboring eNB signal becomes better than Source
                             eNB by a threshold
                     A4      Neighboring eNB signal becomes better than a threshold
                     A5      Source eNB signal becomes worse than a first threshold
                             and a Neighboring eNB becomes better than a second
                             threshold

See 3GPP TS 36.331 v.10.7.0 at §§ 5.5.4.1-5.5.4.6. As an example, the figure below illustrates

the triggering of Event A3 when a time-to-trigger and an offset are configured.




                                               19
Sesia at 77 (Fig. 3.10).

       49.     It should be noted that the UMTS system included substantially similar

measurement reporting approaches, including triggering events based upon thresholds, hysteresis

and time-to-trigger values, like LTE. See Opening Invalidity Report at ¶¶ 121-22.

       50.      During the Handover Preparation phase, the Source eNB makes a decision whether

to handover the UE to the Target eNB based on the UE’s measurement reports and other

considerations. If the Source eNB determines that a handover is appropriate, it sends a Handover

Request to the Target eNB.



                                      2




2




                                              20
       51.    During the Handover Execution phase, the UE detaches from the source eNB and

synchronizes to the Target eNB, while the Source eNB optionally forwards any incoming data for

the UE to the Target eNB.

       52.    During the Handover Completion phase, the Target eNB sends a request to the

MME and S-GW to switch the downlink data path for the UE to the Target eNB. The Target eNB

then sends a message to the Source eNB, allowing it to finally release the resources that were

reserved for the UE.

       53.    Below is an exemplary flow diagram of the signaling involved for an S1 handover.




                                             21
         Source      Target        Source        Target          Source       Target Serving
UE       eNodeB     eNodeB          MME          MME           Serving GW          GW            PDN GW       HSS
                  Downlink User Plane data
      1. Decision to trigger a
      relocation via S1
               2. Handover Required
                                          3. Forward Relocation Request
                                                    4. Create Session Request
                                                       4a. Create Session Response
                           5. Handover Request
                           5a. Handover Request Acknowledge
                                                  6. Create Indirect Data Forwarding Tunnel Request
                                                       6a. Create Indirect Data Forwarding Tunnel Response

                                           7. Forward Relocation Response
                                           8.. Create Indirect Data Forwarding Tunnel Request
                                           8a. Create Indirect Data Forwarding Tunnel Response
               9. Handover Command
  9a. Handover Command
               10. eNB Status Transfer
                                           10a. Forward Access Context Notification
                                           10b. Forward Access Context Acknowledge
                            10c. eNB Status Transfer

             11a. Only for Direct forwarding of data
                             11b. Only for Indirect forwarding of data

Detach from old cell and
synchronize to new cell
   12. Handover Confirm
    Downlink data
                                 Uplink User Plane data

                           13. Handover Notify
                                          14. Forward Relocation Complete Notification
                                          14b. Forward Relocation Complete Acknowledge
                                                    15. Modify Bearer Request
                                                                               16. Modify Bearer Request
                                                                                                             (A)
                                                                                     16a. Modify Bearer Response
                                                    17. Modify Bearer Response

                             Downlink User Plane data

                                       18. Tracking Area Update procedure

                                         19c. Delete Session Request
              19a. UE Context Release Command
                                                            (B)
              19b. UE Context Release Complete
                                      19d. Delete Session Response

                                           20a. Delete Indirect Data Forwarding Tunnel Request

                                           20b. Delete Indirect Data Forwarding Tunnel Response

                                                       21a. Delete Indirect Data Forwarding Tunnel Request

                                                       21b. Delete Indirect Data Forwarding Tunnel Response




                                                          22
3GPP TS 23.401 v10.3.0 at § 5.5.1.2 (Fig. 5.5.1.2.2-1 reproduced above); see also 3GPP TS

36.300 v.8.9.0 at § 19.2.2.5.

       54.     Like in the X2 handover, the UE measures the signal strength of neighboring eNBs

and reports the measurements to the Source eNB if an event is triggered. The Source eNB then

determines whether a handover is appropriate or required based upon the received measurement

report. When it does, the UE will detach from the Source eNB, and the Source eNB will send a

status transfer to the Target eNB―but indirectly via the Source MME and Target MME. Similarly,

the status transfer procedure may also include data forwarding for the UE from the Source eNB to

the Target eNB. Finally, the Target eNB sends a confirmation of the handover to the Target MME.

This triggers a data path switch for the UE in the S-GW to the Target eNB and allows the Source

eNB to release the resources that were held for the UE.

       C.      Other Relevant Considerations in LTE

       55.     In view of Mobility’s and Dr. Nair’s infringement allegations, there are several

other considerations regarding LTE worth discussing.

       56.     When a UE is first turned on, it will first listen for radio signals from a nearby eNB

or eNBs, generally in the form of a master information block (MIB) and system information blocks

(SIBs) that an eNB periodically broadcasts to all UEs in its cells. The MIB and SIB Type 1 (SIB1)

contain the parameters needed for a UE to begin its initial connection to the eNB.

       57.     The UE then performs random access and RRC connection setup procedures to

connect to the eNB. The random access procedure is necessary for a UE to synchronize its uplink

transmissions to the eNB, and there are two forms, contention-based or contention-free. Content-

based random access is generally more common, and the steps involved at a high level are

illustrated in the figure below.




                                                23
                                 UE                              eNB



                             1         Random Access Preamble




                                       Random Access Response          2




                             3          Scheduled Transmission




                                         Contention Resolution         4




3GPP TS 36.300 v.10.7.0 at § 10.1.5.1 (Fig. 10.1.5.1-1).

       58.     Thereafter, the UE can establish a Radio Resource Control (RRC) connection with

the eNB by sending an RRC Connection Request message. If the eNB accepts the connection, it

returns the RRC Connection Setup message that includes the initial radio resource configuration.

The UE acknowledges the message with an RRC Connection Complete message. See 3GPP TS

36.331 v.10.7.0 at § 5.3.3; see also Sesia at 66 (Fig. 3.6 reproduced below).




                                                 24
       59.     Then, for the UE to get on the network and start receiving services, a UE must

register and “attach” to the network. The attach procedure, illustrated in the figure below, triggers

one or multiple Dedicated Bearer Establishment procedures to establish dedicated EPS bearer(s)

for the UE. See 3GPP TS 23.401 v.10.3.0 at § 5.3.2.1 (Fig. 5.3.2.1-1 reproduced below).




                                                 25
UE         eNodeB            new MME          Old                Serving GW    PDN GW           PCRF           HSS
                                            MME/SGSN
 1. Attach Request
                                                           EIR
                2. Attach
                Request            3. Identification Request
                                   3. Identification Response
       4. Identity Request
       4. Identity Response
       5a. Authentication / Security
 5b. Identity Request/Response
                                    5b. ME Identity Check
 6. Ciphered Options Request
 6. Ciphered Options Response
                                   7. Delete Sesion Request                         7. PCEF Initiated IP-CAN
                                                                                    Session Termination
                             (E)   7. Delete Session Response
                                                                                                        (A)
                                             8. Update Location Request
                                                                   9. Cancel Location
                                                                   9. Cancel Location Ack

                                                   10. Delete Session Request       10. PCEF Initiated IP-CAN
                                                                                    Session Termination
                             (F)                   10. Delete Session Response
                                                                                                         (B)

                                                    11. Update Location Ack
                                    12. Create Session Request
                                                                     13. Create Session Request
                                                                                14. PCEF Initiated IP-CAN Session
                                                                                Establishment/Modification
                                                                                                          (C)
                                                                     15. Create Session Response
                                                                      First Downlink Data (if not handover)
                                   16. Create Session Response
            17. Initial Context Setup Request / Attach Accept
 18. RRC Connection Reconfiguration
 19. RRC Connection Reconfiguration Complete
                 20. Initial Context Setup Response
 21. Direct Transfer
                 22. Attach Complete
      First Uplink Data
                                    23. Modify Bearer Request
                                                                   23a. Modify Bearer Request
                                                                    23b. Modify Bearer Response
                                                                                              (D)
                                    24. Modify Bearer Response
      First Downlink Data
                                                    25. Notify Request
                                                    26. Notify Response




                                                      26
       60.     The UE initiates the Attach procedure by sending an Attach Request message to

the serving eNB. The Attach Request message includes numerous information elements: IMSI or

old GUTI, Old GUTI type, last visited TAI (if available), UE Core Network Capability, UE

Specific DRX parameters, Attach Type, ESM message container (Request Type, PDN Type,

Protocol Configuration Options, Ciphered Options Transfer Flag), KSIASME, NAS sequence

number, NAS-MAC, additional GUTI, P-TMSI signature, Voice domain preference and UE's

usage setting, MS Network Capability. Id.

       61.     The eNB forwards the Attach Request to the MME. Thereafter various information

is exchanged between the UE and the various network nodes before the UE is deemed attached to

the network and able to receive network services, as illustrated above. Id. Notably, as part of the

UE attachment procedure, the UE is assigned an IP address by the P-GW and at least one bearer

is established, and it remains established through the lifetime of the PDN connection in order to

provide the UE with always-on IP connectivity to that PDN. Id.; Sesia at 37. It is notable that the

UE does not request or receive the IP address directly from the PGW (see steps 12-17 in the above

figure). All control information flow related to connecting to services is handled directly between

the MME and the UE, utilizing the NAS protocol. The MME will coordinate with the PGW to

determine the assigned IP address (see step 12 in the above figure), and provide it to the UE. To

be clear, there is never a registration message sent by the UE to the P-GW, or any other control

information for that matter. The same is true for the S-GW—neither a registration request nor

other control information is ever sent from the UE to the S-GW, as the “control plane” and “user

plane” were separated in LTE, with the MME handling all such control processes with the core




                                                27
network. This is one difference between LTE and UMTS as the prior art SGSN did handle some

control messaging with the UE (such as registration). See Opening Invalidity Report at ¶ 104.

        62.      With regard to the radio access network, the UE can have two different states:

RRC_CONNECTED and RRC_IDLE. See, e.g., 3GPP TS 36.331 v.10.7.0 at § 4.2.1.

        63.      An RRC_IDLE state means that the radio connection is inactive. The UE mobility

is not under control of the network and the UE does not need to send any measurement reports for

updating, although it performs neighbor cell measurement for cell (re)selection. The UE will

continue to monitor for incoming calls on the physical channel and system information broadcasted

by the eNB.

        64.      In the RRC_CONNECTED state the UE is able to send and receive data in the

uplink and downlink transmission channels. It measures the downlink radio quality of neighbor

cells and sends RRC measurement reports according to the measurement configuration received

from the MME.

        65.      One of the important differences between RRC_IDLE and RRC_CONNECTED is

the difference in the mobility procedures available in each state, as illustrated in the figure below.

                                                                                       GSM_Connected
      CELL_DCH             Handover         E-UTRA                Handover
                                        RRC_CONNECTED
                                                                                           GPRS Packet
                                                                                           transfer mode
     CELL_FACH
                                                         CCO with
                                                          optional                CCO,
      CELL_PCH                                              NACC             Reselection
      URA_PCH             Reselection
                                             Connection                                   Connection
       Connection                       establishment/release                        establishment/release
  establishment/release

                          Reselection                             Reselection          GSM_Idle/GPRS
      UTRA_Idle                              E-UTRA
                                            RRC_IDLE                                     Packet_Idle
                                                                CCO, Reselection




                                                   28
3GPP TS 36.331 v.10.7.0 at § 4.2.1 (Fig. 4.2.1-1). In RRC_IDLE, mobility is controlled by the

UE and is called “cell (re)selection,” while in RRC_CONNECTED mobility is controlled by the

eNB and is called a “handover,” i.e., the X2 and S1 handovers discussed above. Handovers and

cell (re)section are thus different, and Dr. Nair acknowledges this distinction. Nair Report at ¶ 197.

       66.     Below is an explanation of cell reselection from the 3GPP LTE specifications.




3GPP TS 36.300 v.10.7.0 at § 10.1.1.2.




                                                 29
         67.   Relatedly, certain system information blocks (SIBs) are specifically intended for

cell reselection for a UE that is in RRC_IDLE mode only, particularly SIB4 and SIB5 messages,

as shown in the table below.




Sesia at 60; see also 3GPP TS 36.331 v.10.7.0 at § 6.3.1.

         68.   It should be noted that the prior art UMTS system transmitted similar system

information blocks as well.

  VII.     THE ALLEGED INVENTION OF THE ’417 PATENT

         69.   In my Opening Invalidity Report, I provided a brief discussion of the alleged

invention of the ’417 Patent based upon the intrinsic evidence, which I incorporate by reference

herein. See Opening Invalidity Report at ¶¶ 189-208. I have also reviewed and may refer to

Verizon’s Technology Tutorial dated February 7, 2019, which also discusses the alleged invention

of the ’417 Patent.

         70.   I have also reviewed Dr. Hernandez’s dissertation and dissertation defense, and

believe they are relevant to understanding the alleged invention of the Asserted Patents and the



                                               30
       B.     Additional Considerations Regarding Claim Terms

       105.   Although the Court construed certain terms raised by the parties in the claim

construction process, in my opinion, additional issues have arisen based on positions Mobility

Workx and Dr. Nair have taken in the Nair Report that must be addressed for the purposes of

assessing infringement. In particular, I disagree with Plaintiff’s and Dr. Nair’s approach to the

following claim terms/issues.

              1.      “Home Agent” vs. “Foreign Agent”

       106.   Claim 1 of the ’417 Patent requires “at least one home agent” and “at least one

foreign agent.” The term “home agent” was not construed, but the Court construed the term

“foreign agent” as “a network node on a visited network that assists the mobile node in receiving

communications.” This construction is an adoption of this Court’s construction in Mobility Workx,

LLC v. T-Mobile US, Inc., et al., Dkt No. 48, No. 4:17-cv-567-ALM (E.D. Tex. July 31, 2018)

(“T-Mobile Claim Construction Order”), in which the Court stated:

              Nonetheless, Defendants properly criticize Plaintiff’s proposed
              construction as encompassing home agents as well as foreign agents.
              Plaintiff’s expert has acknowledged that Plaintiff’s proposed
              construction might encompass any type of router. The patents-in-
              suit, by contrast, distinguish between home agents and foreign
              agents. See, e.g., ’508 Patent at Cls. 6 & 8 (reciting a “home
              agent”); ’417 Patent at Cl. 1 (reciting “at least one home agent” and
              “at least one foreign agent”). The above-reproduced disclosure, for
              example, likewise reinforces that there is a distinction between
              home agents and foreign agents. See ’508 Patent at 1:35–59.
              Additional disclosure cited by Plaintiff, as to foreign agents being
              implemented by software or by special-purpose hardware, does not
              compel otherwise. See id. at 4:45‒49.

T-Mobile Claim Construction Order at 17 (internal citations omitted) (emphasis added).

       107.   In this case, I have been informed that the Court rejected Mobility’s proposed

construction for “foreign agent” as “a network node on a network that has a different network

prefix and that requires a tunnel to assist the mobile node in receiving communications.” Claim


                                               48
Construction Order at 7-13. Specifically, the Court stated that “Plaintiff presented no evidence

that tunneling is always necessary for the claims to be operable, and Plaintiff cited nothing in the

specification that defines ‘foreign agent’ in terms of tunneling.” Id. at 12. Also, with regard to a

network prefix, the Courted stated “Plaintiff has neither submitted evidence demonstrating that

‘network prefix’ has a readily understood meaning nor shown that this limitation is compelled by

any particular evidence. Indeed, Plaintiff has urged the Court not to limit the claims to Mobile

IP.” Id. at 13.

       108.       Nevertheless, in his report, Dr. Nair contends that the “home agent” is the P-GW in

Verizon’s LTE network. Nair Report at ¶¶ 210-15. He states that “a home agent is defined as the

network that assigns an IP Address upon registration or first attachment to the network.” Id. at

¶ 210. He further states that a “Home Agent is the agent that resides in the home network and

functions as the internet gateway or router.” Id. at ¶ 213. He further states that: “A home agent is

a router on a mobile node’s home network which tunnels datagrams for delivery to the mobile

node when it is away from home. It maintains current location (IP address) information for the

mobile node. It is used with one or more foreign agents.” Id. Despite this, Dr. Nair fails to define

a “home network” or even identify what would constitute a “home network” in Verizon’s LTE

network.

       109.       With respect to the term “foreign agent,” Dr. Nair states that “a visited network is

a network other than the home network.” Id. at ¶ 217. “A visited network or a foreign network,

in Mobile IPv4 adheres to the definition ‘A foreign network is the network in which a mobile node

is operating when away from its home network.’” Id. at ¶ 218. “In general, when a mobile phone

moves away from its home network and away from the home agent’s local network, it will be in a

foreign network or visited network.” Id. at ¶ 219.




                                                   49
       110.    At a high level, I generally agree with Dr. Nair’s statements above with respect to

the meaning of “foreign agent” and “visited network.” I also agree that a “Home Agent is the

agent that resides in the home network and functions as the internet gateway or router.” However,

as Dr. Nair appears to agree, the definition of the term “home network” is key to understanding

the meaning of these terms.

       111.    In my opinion, a person of ordinary skill in the art would understand the plain and

ordinary meaning of the following terms in the context of the ’417 Patent to require, at a minimum:

              A “home agent” is “a network node on a home network that assists the mobile
               node in receiving communications.”

              A “foreign agent” is “a network node on a visited network that assists the mobile
               node in receiving communications.”

              A “home network” is “a network separate from any visited network that provides
               a point of attachment to the Internet and to which a mobile node is capable of
               directly linking.”

              A “visited network” is “a network separate from the home network that provides
               a point of attachment to the Internet and to which a mobile node is capable of
               directly linking.”

       112.    My understanding is consistent with both the intrinsic and extrinsic evidence. To

understand the meaning of a “home network,” the Mobile IPv4 standard is helpful, which Dr. Nair

would agree since he relies upon it heavily, and since the alleged invention of the ’417 Patent is

built upon Mobile IPv4. See, e.g., ’417 Patent at 1:44-63, 7:33-36, 9:37-40, 11:52-55. As a starting

point, the Mobile IPv4 standard defines “home agent” and “foreign agent” as follows:

               Home Agent - A router on a mobile node’s home network which
               tunnels datagrams for delivery to the mobile node when it is away
               from home, and maintains current location information for the
               mobile node.

               Foreign Agent - A router on a mobile node’s visited network which
               provides routing services to the mobile node while registered. The
               foreign agent detunnels and delivers datagrams to the mobile node
               that were tunneled by the mobile node’s home agent. For datagrams


                                                50
               sent by a mobile node, the foreign agent may serve as a default
               router for registered mobile nodes.

IETF RFC 2002 at 5 (emphasis added). The Mobile IPv4 standard also provides the following

relevant definitions:

               Care-of Address - The termination point of a tunnel toward a mobile
               node, for datagrams forwarded to the mobile node while it is away
               from home. The protocol can use two different types of care-of
               address: a “foreign agent care-of address” is an address of a foreign
               agent with which the mobile node is registered, and a “co-located
               care-of address” is an externally obtained local address which the
               mobile node has associated with one of its own network interfaces.

               Foreign Network - Any network other than the mobile node’s Home
               Network.

               Home Address - An IP address that is assigned for an extended
               period of time to a mobile node. It remains unchanged regardless of
               where the node is attached to the Internet.

               Home Network - A network, possibly virtual, having a network
               prefix matching that of a mobile node’s home address. Note that
               standard IP routing mechanisms will deliver datagrams destined to
               a mobile node’s Home Address to the mobile node’s Home
               Network.

               Mobility Agent - Either a home agent or a foreign agent.

               Tunnel - The path followed by a datagram while it is encapsulated.
               The model is that, while it is encapsulated, a datagram is routed to a
               knowledgeable decapsulating agent, which decapsulates the
               datagram and then correctly delivers it to its ultimate destination.

               Visited Network - A network other than a mobile node’s Home
               Network, to which the mobile node is currently connected.

Id. at 5-6.

        113.   Given the Court’s construction of “foreign agent” as being on a “a network node

on a visited network that assists the mobile node in receiving communications,” at a minimum the

“home agent” should be similarly thought of as “a network node on a home network that assists

the mobile node in receiving communications.”



                                                51
       114.    The specification of the ’417 Patent supports my opinion that the “home agent”

must be a network node in a “home network.” Not only are there ample references to the Mobile

IP standard, but the specification also explicitly states:

               Mobile IP allows a mobile node to use two IP addresses, one being
               a fixed home address and the other being a care-of address. The care-
               of address changes as the mobile node moves between networks
               thereby changing its point of attachment to a network. When the
               mobile node links to a network other than one in which the home
               agent resides, the mobile node is said to have linked to a foreign
               network. The home network provides the mobile node with an IP
               address and once the node moves to a foreign network and
               establishes a point of attachment, the mobile node receives a care-
               of address assigned by the foreign network.

’417 Patent at 1:45-56 (emphasis added). The specification further states:

               The home agent 205 is a network node belonging to the network
               that is designated as the home network. The network is a home
               network in the sense that it serves as a virtual permanent residence
               at which the mobile node 250 can receive communications from
               other network nodes, designated as correspondent nodes. By
               providing an addressable home, the home agent effectively allows
               the mobile node 250 to be reachable at its home address even when
               the mobile node 250 is not attached to the home network. This is
               done in a manner analogous to the forwarding of mail to an out-of-
               town resident or call forwarding a telephone communication from a
               fixed to a mobile number. According to one embodiment of the
               present invention, the home agent 205 can be implemented as a
               software component executing on a suitable computing system, such
               as a server or other computing device. The home agent 205 can be
               communicatively linked with a network such as the Internet,
               thereby enabling two-way communications between the home agent
               205 and a foreign agent 210.

Id. at 5:9-27 (emphasis added). The specification further states:

               The foreign agents 210, 215, 230 exist foreign networks in so far as
               they are part of networks to which the mobile node 250 is
               communicatively linked when the mobile node 250 is not linked
               directly with its home network. Even when the mobile node 250 is
               not directly linked with its home network, though, it can receive
               communications.

Id. at 5:28-33 (emphasis added).


                                                  52
       115.    Regarding the meaning of a “home network,” the above citations in the

specification of the ’417 Patent also make clear that, at a minimum, the “home network” is: (i) a

point of attachment to a larger communications network (e.g., the Internet), (ii) to which a mobile

node is capable of directly linking (i.e., without going through a different network like a “visited

network”). See id. at 1:45-2:9, 5:9-33.

       116.    A “visited network” is simply “a network other than a mobile node’s Home

Network, to which the mobile node is currently connected,” as defined in the Mobile IPv4 standard.

IETF RFC 2002 at 6. That is because a “home network” for one mobile node can be a “visited

network” for another mobile node, and vice versa. In other words, the defining characteristic of a

“visited network” is that it is a separate network from the “home network” (and any other visited

network for that matter). Therefore, it is a separate point of attachment to the same, larger

communications network (e.g., the Internet) to which a mobile node is capable of directly linking

separately (i.e., without going through the “home network”).

       117.    The following figure illustrates how a “home network” and a “visited network” (or

“foreign network”) are mutually exclusive networks, and how a “home agent” and “foreign agent”

are located therein, respectively.




                                                53
Wisely, “IP for 3G – Networking Technologies for Mobile Communications” (2002) (“IP for

3G”), at 125 (Fig. 5.3(a)).

        118.       Figure 1 of the ’417 Patent, reproduced below, also illustrates the separation

between the home network and foreign network, albeit using a hierarchical foreign agent scheme

that was well known in the art.




’417 Patent at Fig. 1; see also id. at 1:56-2:19 (“[T]he system 100 can include a home agent 105

and a foreign agent 110, each communicatively linked via a communications network 115 such as

the Internet.”).

        119.       U.S. Patent Publication No. 2003/0016655 (“Gwon”), which the patentee

distinguished during the prosecution of the ’508 Patent, also provides helpful illustrations. For

example, Figure 1 of Gwon reproduced below with annotations, illustrates that a “home agent”




                                                 54
(circled in blue) is on a “home network” (shaded in blue), and a “foreign agent” (circled in red) is

on a “visited network” (shaded in red) separate from the “home network.”




Gwon at Fig. 1. In describing Figure 1, Gwon states:

               Pursuant to RFC 2002, each mobile node is assigned a home
               network. Each mobile node 135, 140 has a home agent 145, which
               comprises a router on the mobile node’s home network, which
               maintains current location information for the mobile node and
               which can route packets to the mobile node at its current location.
               Other agents 145 function as foreign agents which a mobile node
               can “visit” while away from its home network area. Whichever
               home agent or foreign agent a mobile node 135, 140 happens to be
               communicating with at a given time establishes a network link and
               provides network access to the mobile node. Each node in the
               network, including the mobile nodes, correspondent nodes, and
               agents, has a unique IP address just as in conventional fixed node
               data networks employing conventional Internet protocols.



                                                55
               The mobile nodes 135, 140 communicate with the agents 145 by
               way of base transceiver stations 150. An agent 145 may have
               network connections to multiple BTS’s 150. Each BTS 150
               comprises a node in the network and has a unique IP address like
               any other network node. Each agent 145 serves a sub-network 155
               of BTS’s 150 and functions as an interface between the sub-
               network 155 and the data network 100. The mobile nodes 135, 140
               and the BTS’s employ known W-CDMA or similar digital data
               communication technology to communicate with each other.

               The construction, arrangement, and functionality of the agents 145
               and subnetworks 155 of BTS’s are conventional and known.
               Similarly, the implementation of CDMA, W-CDMA or similar
               digital data communication technology in wireless, mobile node
               devices 135 and BTS’s, and the implementation of digital data
               communications between the two entities is conventional and
               known.

Id. at ¶¶ 39-41 (emphasis added). Importantly, Gwon recognizes that each base transceiver station

(BTS) beneath a “home agent” are part of the “home network,” i.e., they do not individually form

separate foreign or visited networks.

               2.     “Area / Region Covered by the Foreign Agent”

       120.    Another issue concerns the meaning of the phrase “the physical area [or region]

covered by the foreign agent” used in the Court’s claim constructions of “ghost mobile node” and

“when the mobile node is located in a geographical area where the foreign agent is not physically

present.” The parties have referred to the “the physical area [or region] covered by the foreign

agent” as the “coverage area” of the foreign agent.

       121.    In his report, Dr. Nair opines that “a coverage area depends on multiple factors and

is basically defined by the eNodeB itself. The eNodeB determines where its coverage area ends,

and the coverage area of an adjacent eNodeB begins.” Nair Report at ¶ 233. “The coverage area

should not be defined by just a fixed area of signal strength. The proper coverage area on LTE is

not found where the signal strength is less than X dBm, but rather is defined due to the hard

handover decisions driven by the LTE network nodes.” Id. at ¶ 234. He further states:


                                                56
       154.    Furthermore, in Paragraphs 167 to 204 of the Nair Report, Dr. Nair provides some

general opinions regarding the accused handover processes, much of which is not included in his

element-by-element infringement analysis for the ’417 Patent. It is unclear what portions, if any,

of his general opinions apply to his infringement analysis. In my analysis, I attempt to address the

allegations that appear relevant to the Asserted Claims, but I reserve the right to amend my Report

to the extend Dr. Nair is permitted to clarify or modify his analysis.

       A.      Claim 1

               1.      [1a] A system for communicating between a mobile node and a
                       communication network; the network having at least one communications
                       network node that is interconnected using a proxy mobile internet protocol
                       (IP), comprising:

       155.    It is my opinion that element [1a] is not found in Verizon’s LTE network. In

particular, Verizon’s LTE network is not a “network having at least one communications network

node that is interconnected using a proxy mobile internet protocol (IP).”

       156.    As an initial matter, it is my opinion that the phrase “the network having at least

one communications network node that is interconnected using a proxy mobile internet protocol

(IP)” is not part of the preamble and is thus an element of Claim 1. Dr. Nair appears to agree,

having provided an infringement analysis for this element specifically and not stating anything to

the contrary. See Nair Report at ¶ 207.

       157.    To the extent this phrase is deemed to be part of the preamble, a person of ordinary

skill in the art would understand that at least this part of the preamble is limiting because, for

example, it recites specific structure that is part of the claimed system and is essential to

understanding the remaining elements of Claim 1. By contrast, the preceding phrase—“a system

for communicating between a mobile node and a communication network”—may be understood

as a statement of purpose for the claimed system.



                                                 69
           158.     With respect to this element, Dr. Nair makes the conclusory statement that “Proxy

Mobile IPv6 is part of the requirements set by Verizon for all LTE products.” Nair Report at ¶ 207.

Dr. Nair cites a document called “Verizon Wireless Requirement Plan” dated February 2019,

which states: “IP mobility shall be handled by GTP and/or Proxy Mobile IPv6, which are network

capabilities (i.e. no device impact).” Id.; MWVZ00001843 at 80. Dr. Nair provides no further

analysis.

           159.     First, it is my understanding that this is the first mention of Proxy Mobile IPv6 by

Mobility as it did not appear in Mobility’s Infringement Contentions. To the extent Mobility is

permitted to maintain this new theory of infringement, and to the extent Mobility or Dr. Nair

submits additional arguments, evidence, testimony, etc. regarding the same, I reserve the right to

supplement my analysis in this Report.

           160.     Second, the ’417 Patent lacks written description support and enablement that

would satisfy the patentability requirements of 35 U.S.C. § 112 at least because the constructive

date of invention of the ’417 Patent was July 31, 2003, whereas the Proxy Mobile IPv6

standardized in IETF RFC 5213 did not exist before 2008.4 There is no mention or support of a

Proxy Mobile IP standard in the specification of the ’417 Patent. Indeed, the word “proxy” does

not appear even once in the specification. Also, Dr. Nair makes no attempt to demonstrate how a

person of ordinary skill in the art would understand from the specification that the inventors were

in possession of proxy mobile IP or would be enabled to make or carry out proxy mobile IP without

undue experimentation, insofar as Dr. Nair’s attempt to equate it to the Proxy Mobile IPv6

standard.




4
    IETF RFC 5213, https://tools.ietf.org/html/rfc5213.



                                                          70
         161.     Third, Dr. Nair’s opinion regarding this element is problematic because his own

citation states that IP mobility is handled by “GTP and/or Proxy Mobile IPv6.” Based on this

citation alone, Verizon may very well use the GTP protocol alone for IP mobility, and Proxy

Mobile IPv6 may not be used at all.



Moreover, from my own personal knowledge, it is very common for carriers to not implement

every feature cited in standards.

         162.     Fourth, the citation comes from a document dated February 2019 that “provides

initial information related to Verizon Wireless Long Term Evolution (LTE) 3GPP Band 13

Network Access.” MWVZ00001843 at 1. The requirements in this document “apply to all devices

designed to operate on the Verizon Wireless LTE 3GPP Band 13 network [700 MHz C Block],”

as opposed to other or prior implementations of Verizon’s LTE network. Id. at 33. Furthermore,

this document appears to be a draft since there are redlines throughout the document and contains

the disclaimer that “[t]he information provided was considered technically accurate at the time the

documents were developed, but Verizon Wireless disclaims and makes no guaranty or warranty,

express or implied, as to the accuracy or completeness of any information contained or referenced

herein.” Id. at 1. Therefore, without more, it would be improper for Dr. Nair to characterize

information from this document as being representative or even applicable to Verizon’s LTE

network as a whole.6

         163.     In summary, element [1a] is not satisfied by Verizon’s LTE Network.




5

6
  Dr. Nair refers to this document for much of his analysis in his report, thereby rendering his analysis insufficient
for other claim elements as well for this same reason.



                                                           71
                2.      [1b] at least one mobile node;

         164.   Although I do not necessarily agree with Dr. Nair’s opinion, it is my opinion that

Verizon’s LTE network includes “at least one mobile node.”

         165.   In his report, Dr. Nair states, without analysis, that “all phone, tablets, iOT devices,

and other connected devices in Verizon LTE network qualify as mobile nodes.” Nair Report at

¶ 209. To be sure, not all phones, tablets, and Internet-of-Things (IoT) devices can connect to

Verizon’s LTE network, and not all devices that can connect to Verizon’s LTE network are

necessarily mobile nodes for purposes of the accused handover procedures (e.g., stationary IoT

devices like home appliances).

                3.      [1c] at least one home agent;

         166.   As discussed earlier in this Report, there is an outstanding issue as to the plain and

ordinary meaning of “home agent” in relation to “foreign agent” that must be resolved before

assessing infringement. See supra Section IX.B.1.

         167.   Dr. Nair opines in his report, without any further analysis, that a “home agent is

defined as the network that assigns an IP Address upon registration or first attachment to the

network by the PDN Gateway.” Nair Report at ¶ 210. He also states that a “Home Agent is the

agent that resides in the home network and functions as the internet gateway or router.” Id. at

¶ 213.

         168.   Notably, Dr. Nair’s identification of the P-GW as the “home agent” is a significant

departure from Mobility’s Infringement Contentions in which Mobility identified the S-GW as the

“home agent.” See ’417 Patent Infringement Contentions at 15.




                                                  72
           169.     Notwithstanding, I disagree with Dr. Nair’s opinions. First, Dr. Nair defines a

“home agent” as both a “network” and “the agent that resides in the home network,” making it

unclear whether he is point to a particular network or a particular node in that network. Second,

his definition relies on the term “home network,” but he fails to provide what “home network”

means. I can only glean from his discussion of the term “foreign agent” that a “home network” is

separate from a “visited network” and that a mobile node can “move[] away from its home

network.” Nair Report at ¶¶ 217-19. Third, Dr. Nair fails to provide any intrinsic support for his

interpretation. His only support is a quotation from an unnamed source (but a Google search

suggests that Dr. Nair directly quoted from Wikipedia).7 Id. at ¶ 213.


7
    Wikipedia – “Mobile IP,” https://en.wikipedia.org/wiki/Mobile_IP (last visited June 24, 2019).



                                                          73
       170.   I discuss my disagreement regarding Dr. Nair’s interpretation of the terms “home

agent” and “foreign agent” and provide my opinions regarding the plain and ordinary meaning for

these terms in Section IX.B.1 above, which I incorporate by reference. Specifically, it is my

opinion that the plain and ordinary meaning of these terms require, at a minimum:

             A “home agent” is “a network node on a home network that assists the mobile
              node in receiving communications.”

             A “foreign agent” is “a network node on a visited network that assists the mobile
              node in receiving communications.”

             A “home network” is “a network separate from any visited network that provides
              a point of attachment to the Internet and to which a mobile node is capable of
              directly linking.”

             A “visited network” is “a network separate from the home network that provides
              a point of attachment to the Internet and to which a mobile node is capable of
              directly linking.”

See supra Section IX.B.1.

       171.   At a minimum, Dr. Nair appears to agree that a “home network” is separate from

any “visited network,” and that “when a mobile phone moves away from its home network and

away from the home agent’s local network, it will be in a foreign network or visited network.”

Nair Report at ¶¶ 217-19. That is, a mobile node could be in a “home network” or a “visited

network,” but not both simultaneously.

       172.   Verizon’s LTE network is one network. To the outside world, all communications

with any UE on Verizon’s LTE network must go through the P-GW. See, e.g., LTE Signaling at

14 (Fig. 1.11, reproduced below).




                                              74
       173.    A UE moving from one eNB to another eNB is not moving to a new network.




       174.    Both the ’417 Patent and the Mobile IPv4 standard are all about forwarding data to

a mobile node when it is attached to a visited network and detached from its home network. Simply

put, the home network and a visited network are mutually exclusive.           For example, the

specification of the ’417 Patent states:

               The home agent 205 is a network node belonging to the network that
               is designated as the home network…. By providing an addressable
               home, the home agent effectively allows the mobile node 250 to be
               reachable at its home address even when the mobile node 250 is not
               attached to the home network…



8




                                               75
                 The foreign agents 210, 215, 230 exist foreign networks in so far as
                 they are part of networks to which the mobile node 250 is
                 communicatively linked when the mobile node 250 is not linked
                 directly with its home network. Even when the mobile node 250 is
                 not directly linked with its home network, though, it can receive
                 communications.

’417 Patent at 5:9-33 (emphasis added). However, in LTE, it is impossible for a UE to receive

communications from the outside world (e.g., via the Internet) if the UE is attached to an eNB but

detached from the P-GW. Likewise, it is impossible for a UE to receive communications while

being detached from the eNB because, without the eNB, the UE could not attach to the P-GW

either.

          175.   In other words, to the extent each eNB is in a “visited network,” the P-GW cannot

be in a “home network” because the eNB and the P-GW are not in separate networks. The UE (a

wireless mobile device) is simply incapable of directly linking to the P-GW (a wired network

equipment) without going through the eNB (a wireless base station). Accordingly, the P-GW

cannot constitute the “home agent.”

          176.   Conversely, each eNB cannot be in a “visited network” because it is not in a

separate network from the P-GW. Also, the eNB is not a point of attachment to the Internet, rather

it is a means by which a UE can connect to the P-GW, the only point of attachment to the Internet

in Verizon’s LTE network. By analogy, an eNB is like a WiFi router, which provides wireless

access to a local and private home network, but the WiFi router alone cannot provide a point of

attachment to the Internet. It must first be connected to a cable modem, which can communicate

with an internet service provider, and then to the Internet.

          177.   In summary, this element [1c] is not satisfied by Verizon’s LTE network.

                 4.     [1d] at least one foreign agent;

          178.   It is my opinion that element [1d] is not found in Verizon’s LTE network.



                                                  76
       179.    I incorporate by reference my discussion above regarding the plain and ordinary

meaning of “home agent” versus “foreign agent.” See supra Section IX.B.1. I also incorporate by

reference my non-infringement analysis and responses to Dr. Nair’s report above with respect to

claim element [1c]. I further disagree with Dr. Nair’s analysis in Paragraphs 216 to 223 for the

reasons that follow.

       180.    The Court construed the term “foreign agent” as “a network node on a visited

network that assists the mobile node in receiving communications.”

       181.    Dr. Nair opines that “the eNodeB/S-GW component by itself or in conjunction with

the S-GW” constitutes the “foreign agent.” Dr. Nair draws from the Mobile IPv4 and mobile IPv6

standards to opine that “a visited network is a network other than the home network,” and that

“when a mobile phone moves away from its home network and away from the home agent’s local

network, it will be in a foreign network or visited network.” Nair Report at ¶¶ 217-19. However,

Dr. Nair fails to identify what the “visited network” would be in Verizon’s LTE network.

       182.    Notably, Dr. Nair’s opinion is a significant departure from Mobility’s Infringement

Contentions in which Mobility identified only the eNB as the “foreign agent,” and identified the

S-GW as the “home agent.” ’417 Patent Infringement Contentions at 14-17.




                                               77
       183.    I also note that in Dr. Nair’s analysis of other claim elements of the ’417 Patent in

which the term “foreign agent” appears, Dr. Nair simply treats “foreign agent” as the target eNB

and does not provide any analysis for the case of an S-GW being the “foreign agent.” See Nair

Report at ¶¶ 224-55. To the extent Dr. Nair contends that an S-GW (or a combination of the eNB

and S-GW) can be the “foreign agent,” he provides no analysis, for example, regarding: “a ghost-

foreign agent … indicate[s] presence of the ghost-foreign agent on behalf of one of the foreign

agents when the mobile node is located in a geographical area where the foreign agent is not

physically present”; “the ghost mobile node triggering signals based on a predicted physical

location of such mobile node or distance with relation to the at least one foreign agent”; “wherein

the ghost mobile node is a proxy element for the at least one foreign agent”; “determining a



                                                78
                                                                              Y


distance, in a ghost mobile node in communication with the mobile node, to a closest foreign agent

with which the mobile node can complete a handover”; and “submitting on behalf of a mobile

node, from the ghost mobile node, a registration to the foreign agent to which the mobile node is

going to complete the handover.”

       184.    Dr. Nair further opines that:

               Roaming also involves visiting a foreign network. When you roam
               you travel to a visited network but the same is true when you move
               to a new eNodeB because the IP address from the eNodeB and
               S-GW are different from the PDN Gateway that is the UE’s home
               agent. Further, in LTE, a GPRS Tunnel Protocol (“GTP”) tunnel is
               required to communicate between the PDN Gateway and S-GW, and
               from the S-GW to the eNodeB, as well as in the opposite direction.

Nair Report at ¶ 220. Though unclear, it appears Dr. Nair is opining that eNodeBs and S-GWs are

in a “visited network” as compared to the P-GW because: (i) they have a different IP address than

the P-GW; and (ii) there is a tunnel between them and the P-GW. This appears to be an improper

attempt to circumvent the Court’s Claim Construction Order in which the Court explicitly rejected

Mobility’s efforts to construe “visited network” in terms of network prefixes and tunnels. See

Claim Construction Order at 8-13; see also supra Section IX.B.1. He also appears to analogize to

roaming, but notably he does not separately accuse roaming of infringement.

       185.    Dr. Nair’s definition of a “visited network” is dependent upon it being separate

from the “home network,” which he also fails to identify. However, nowhere in Dr. Nair’s report

does he identify what either the “visited network” or “home network” is with respect to Verizon’s

LTE network. With no such identification, Dr. Nair’s allegations that the eNB or S-GW, alone or

in combination, is a “foreign agent” is baseless.

       186.    For the sake of argument, there is no dispute that a “foreign agent” is a node in a

“visited network” and the “home agent” is a node in the “home network.” I also agree with Dr.

Nair that a “visited network” and the “home network” are separate networks. However, as


                                                79
discussed above for the previous claim limitation, Verizon’s LTE network is one network. See

supra Section XI.A.3. Hence, because there is no “visited network” (and consequently no “foreign

agent”) in Verizon’s LTE network, this element is not satisfied.

       187.    To the extent Dr. Nair’s opinion is that the eNB and S-GW are on a different

network than the P-GW by virtue of having different IP addresses, I disagree. Every single

network node and mobile node in Verizon’s LTE network will have a different IP address, and it

is nonsensical to believe that every single node is in its own independent network, particularly in

the context of the ’417 Patent in which the “home agent” must be in the “home network,” the

“foreign agent(s)” must be in a “visited network,” and a “mobile node” must be able to traverse

both the “home network” and “visited network.”




       188.    To the extent Dr. Nair’s opinion is that the eNB and S-GW are on a different

network than the P-GW by virtue of a GTP tunnel between them for data transmission, I disagree.

As an initial matter, the Court specifically rejected Mobility’s attempt to import tunneling into the

construction of the term “foreign agent.” Claim Construction Order at 12.

       189.    Furthermore, the discussion of tunnels in the ’417 Patent is markedly different from

the tunnels used in Verizon’s LTE network. For example, the specification defines “tunneling” as

follows:

               As used herein, tunneling refers to the transmission of data intended
               for use only within a private, such as a corporate, network through
               a public network wherein the transmission is performed in such a
               way that the routing nodes in the public network are unaware that

9




                                                 80
               the transmission is part of a private network. Tunneling is generally
               performed by encapsulating the private network data and protocol
               information within the public network transmission units so that the
               private network protocol information appears to the public network
               as data. Tunneling allows the use of the Internet, which is a public
               network, to convey data on behalf of a private network. Common
               examples of tunneling techniques can include, but are not limited to,
               Point-to-Point Tunneling Protocol (PPTP) and generic routing
               encapsulation (GRE). Still, any of a variety of different tunneling
               techniques can be used.

’417 Patent at 5:55-6:2 (emphasis added). Importantly, the inventors defined “tunneling” as

referring to the transmission of data through a public network (e.g., the Internet). This makes

sense because Mobile IP and the ’417 Patent are all about forwarding data to a mobile node when

it is detached from its home network and instead attached to the Internet from a different point of

attachment (i.e., a visited network), as discussed earlier. See supra Section IX.B.1. Borrowing

Figure 1 of the ’417 Patent, I illustrate the difference below.




’417 Patent at Fig. 1.



                                                 81
       190.    In contrast, the Verizon LTE network is one network. A UE moving from one eNB

to another eNB is not moving to a new network.




       191.




       192.    Therefore, even under Dr. Nair’s interpretation, this element is not satisfied by

Verizon’s LTE network.

       193.    Furthermore, under the plain and ordinary meaning of “visited network,” which

requires that it be, at a minimum, “a network separate from the home network that provides a point

of attachment to the Internet and to which a mobile node is capable of directly linking,” this

element is also not satisfied by Verizon’s LTE network because: the eNB is not in a separate

network from the P-GW that provides independent point of attachment to the Internet apart from

the P-GW. See supra Section IX.B.1.

               5.     [1e] a ghost-foreign agent that advertises messages to one of the mobile
                      nodes indicating presence of the ghost-foreign agent on behalf of one of
                      the foreign agents when the mobile node is located in a geographical area
                      where the foreign agent is not physically present; and

       194.    With regard to this element, the Court has provided the following constructions:




10

11




                                               82
       254.   I also disagree with Dr. Nair’s statement and find it vague and ambiguous. It is

unclear how Dr. Nair contends that the X2 and S1 handover procedures speed up LTE’s response

and improves user experience for VoLTE. There are numerous features in LTE having nothing to

do with handover that provide for faster response times and can be experienced without performing

inter-eNB handovers. See infra Section XIII.A.2. Further, VoLTE is among other things a means

for carrying out a voice call over a packet-switched system, whereas in 3G voice calls were

primarily over circuit-switched systems.



       255.     For these reasons, element [7a] is not met in the accused LTE network.

              2.      [7b] updating, in a mobile node, a location in a ghost mobile node;

       256.   With regard to this element, the Court has provided the following construction:

 “updating, in a mobile node, a   “updating the ghost mobile node with a location of the mobile
 location in a ghost mobile       node”
 node”

       257.   It is my opinion that element [7b] is not found in Verizon’s LTE network.

       258.   Dr. Nair opines that “[t]he location information or position is copied over to the

eNodeB by Verizon. This is done by the Measurement Report and it contains device’s location

except when battery is less than 10% and few other exceptions.” Nair Report at ¶ 244. In support,

he cites the same Verizon-branded document regarding Verizon’s LTE Band 13 network dated

February 2019. Id. (citing MWVZ00001987-MWVZ00001988).

       259.   I disagree for at least the reasons discussed above with respect to claim element

[1f]. For example, Verizon configures its LTE network such that a UE would never send its

location information in its measurement reports to the Serving eNB.


16




                                              116
       260.    Furthermore, Dr. Nair fails to demonstrate how such location information bears any

relation to “speeding handover.” Indeed, Dr. Nair draws from a portion of a document relating to

Minimization of Drive Test (MDT) features, which are features designed to minimize drive tests

performed on a network, and not necessarily used in the normal operation of LTE. See Nair Report

at ¶ 245; MWVZ00001843 at 146.

       261.    For these reasons, element [7b] is not met in the accused LTE network.

               3.      [7c] determining a distance, in the ghost mobile node in communication
                       with the mobile node, to a closest foreign agent with which the mobile
                       node can complete a handover;

       262.    It is my opinion that element [7c] is not found in Verizon’s LTE network.

       263.    In Paragraphs 246 to 250 of the Nair Report, Dr. Nair appears to identify five

different theories of infringement. Each of his assertions are vague, incoherent, not tied to the

claim language, and not tied to the accused LTE network. In particular, in no instance does Dr.

Nair demonstrate that the Serving eNB (the alleged “ghost mobile node”) actually determines a

distance between a UE and the closest “Target eNB/S-GW component, by itself or in conjunction

with the S-GW” (the alleged “foreign agent”) with which the UE can complete a handover. I

disagree with each of Dr. Nair’s assertions, which I address individually below.

       264.    First, Dr. Nair states: “As the phone travels and UE’s location is mapped to a

measurement report of RSRQ (Signal strength), a distance (and location of the UE) is known

through triangulation.” Nair Report at ¶ 246. It is unclear what specific feature he is identifying,

but to the extent he is referring to his prior allegation that a UE includes location information in

its measurement reports to the Serving eNB, I disagree for the reasons discussed above for

elements [1f] and [7b]. For example, Verizon configures its LTE network such that a UE would

never send its location information in its measurement reports to the Serving eNB. Furthermore,

methods such as triangulation may generally be used to determine the physical location of a UE,


                                                117
but this is not a determination of a distance between the mobile node and the closest foreign agent

to which the mobile node can complete a handover.

       265.    Second, Dr. Nair states: “Distance is also computed by the E911 requirements of

the phone, and approximately known by the MME. The measured RSRQ values correspond to the

distance of a UE to a Foreign Agent or eNodeB.” Nair Report at ¶ 247. Notably, this theory was

absent in Mobility’s Infringement Contentions. To the extent that Dr. Nair is permitted to maintain

this argument, I disagree for at least the reasons discussed above for element [1f]. For example,

the measured RSRQ values (i.e., signal quality) is not a measure of distance. Furthermore, any

determination of the physical location of a UE is not the same as determining a distance between

the mobile node and the closest foreign agent to which the mobile node can complete a handover.

       266.    Third, Dr. Nair states: “By solving the inequality with A3, A2, A1 events, or other

events, the closest distance is computed, indirectly. In fact, Minimized Drive Test (MDT) maps

location to signal strength.” Nair Report at ¶ 248. It is unclear what feature Dr. Nair accusing, but

to the extent he is referring to the UE’s measurement reports pertaining to certain handover events

(e.g., Event A3), I disagree for at least the reasons discussed above for element [1f]. For example,

no person of ordinary skill in the art (POSITA) would equate signal strength with distance. Also,

Verizon configures its LTE network such that a UE would never send its location information in

its measurement reports to the Serving eNB. Furthermore, this claim element requires the Serving

eNB (the alleged “ghost mobile node”) to determine the distance, whereas here it is the UE

performing the measurements.

       267.    Fourth, Dr. Nair states: “For cases in which, a Femto-cell is used this association is

even more evident, including SON.” Nair Report at ¶ 249. Notably, this theory was absent in

Mobility’s Infringement Contentions. Also, it is unclear how the use of femtocells and SON are




                                                118
relevant to this claim element or to Verizon’s LTE network, since Dr. Nair provides zero

explanation. To the extent that Dr. Nair is permitted to maintain this theory, and to the extent Dr.

Nair is referring to self-organizing networks (SON), I disagree. Generally speaking, SON is a set

of various automation features that assist with network planning and optimization, among other

things. One of the features is an automatic neighbor relations (ANR) function described in 3GPP

TS 36.300. ANR generally a Serving eNB having a table of neighboring eNBs and using a UE’s

measurement reports to detect a new eNB and updating its table with the identity of that new eNB.

See TS 36.300 v.10.7.0 at § 22.3.3. As illustrated by the figure below, there is no exchange of

distance or location information, and more importantly there is no determination of a distance, in

the ghost mobile node in communication with the mobile node, to a closest foreign agent with

which the mobile node can complete a handover. Furthermore, as discussed earlier with respect

to element [1f], no POSITA would equate signal strength to distance. Further still, Dr. Nair fails

to prove that any of these features are in use in Verizon’s LTE network.

       268.    In closer examination of the figure below, one can observe that in step 1, only the

Phy-CID (e.g., PCI) is reported. In step 2, the cell requests that the UE determine the actual

identity of the cell (Global cell Id) associated with the PCI=5, which was reported in step 1. In

step 2B, the UE receives the SIB1 broadcast from Cell B, and determines the Global Cell Id. In

Step 3, the UE reports the Global Cell Id associated with Phy-CID=5 to the cell A. First, this

figure confirms that the measurement report and the included Phy-CID=5 in step 1 does not contain

the identity of the eNodeB associated with cell B, and the obtaining a Phy-CID (PCI) does not

provide such an association. Secondly, this figure confirms that any provision of a list of PCIs to

a UE does not constitute making a mobile node aware of the presence of any eNodeB (accused

FA).




                                                119
       269.    Fifth, Dr. Nair states: “For the femtocell cases, Verizon requires “Proximity

Indication” to CSG Cells. CSG stands for Closed Subscriber Group (CSG).” Nair Report at ¶ 250.

Notably, this theory was absent in Mobility’s Infringement Contentions. Also, it is unclear how

“Proximity Indication” is relevant to this claim element or to Verizon’s LTE network, since Dr.

Nair provides zero explanation. To the extent that Dr. Nair is permitted to maintain this theory, I

disagree.

       270.    Dr. Nair simply cites, without explanation, to a Verizon-branded document dated

February 2019 in which it states that: “The device shall send a ProximityIndication message to

the network whenever it detects or leaves the presence of CSG or hybrid cells if configured by the

network to do so per section 5.3.14 of 3GPP TS 36.331.” Id.; MWVZ00001843 at 193-94

(emphasis added). Dr. Nair’s own citation reflects the problem with his assertion, as emphasized:



                                               120
(i) it is the UE, and not the serving eNB, that detects whether it is entering or leaving the presence

of CSG or hybrid cells; (ii) Dr. Nair fails to prove whether Verizon actually configures its network

to enable this feature; and (iii) a ProximityIndication message is no more than an indication to the

Serving eNB that the UE is “entering” or “leaving” a CSG cell, as evidenced by Section 5.3.14.3

of TS 36.331 v.10.7.0 reproduced below.




       271.    For these reasons, element [7c] is not met in the accused LTE network.

               4.      [7d] submitting on behalf of the mobile node, from the ghost mobile node,
                       a registration to the foreign agent to which the mobile node is going to
                       complete the handover; and

       272.    It is my opinion that element [7d] is not found in Verizon’s LTE network.

       273.    For example, Verizon’s LTE network does not include a “foreign agent” or a “ghost

mobile node” for at least the reasons discussed above for elements [1d] and [1f] above.

       274.    Furthermore, Dr. Nair once again accuses CSG cells and the Proximity Indicator as

satisfying this element. He states: “The Proximity Indicator is a message that determines and

implements Element 2 of the Claim and then Element 3 follows as part of the Handover process

and S1AP handover. This is established in TS 36.331 as part of CSG Cells. In a similar fashion



                                                 121
       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



       Executed this 4 th day of July, 2019, in                                   .



                                                  _______________________________________
                                                           James A. Proctor, Jr.
